Holt, J.,
dissenting.
L. D. Peed was a country merchant with a small store in Westmoreland county. His business had been insured but that insurance had expired. It was re-insured on June 8, *751933, in the sum of $1,500 and was burned on July 27 following.
It does not appear to have been a prosperous venture. When this policy was taken out he stated to the insurance agent that he was unable to pay for it at that time, but would pay when he had threshed his wheat in the coming summer. Four judgments stood against him amounting to $967 and interest unstated. All of them bore date in that year and appear to have been for obligations incurred by him as a merchant.
He usually slept in his storeroom, but on the afternoon of July 27th he drove into the county on business and spent the night at Colonial Beach, eighteen miles away, returning next morning and after the fire. On this occasion he left his young son in charge of the store. This son said that he closed the door and locked the safe in the early part of the night. After the fire the safe was found open and its contents were burned or missing.
The evidence is that there was nothing to show that it had been tampered with and the uncontradicted testimony is to the effect that the lock was in an unlocked position, the bolts were in an unlocked position and that this would have been an utter impossibility if the safe had been closed and locked as testified to for the plaintiff.
In the policy of insurance is this provision: “The assured will keep such books and inventory, and also the last preceding inventory, if such has been taken, securely locked in a fire-proof safe at night, and at all times when the premises mentioned in this policy are not actually open for business.”
We need not go afield for the construction of this provision. In Hartford Fire Ins. Co. v. Farris, 116 Va. 880, 83 S. E. 377, 379, the court said: “The ‘iron safe clause’ has been over and over again dealt with and approved in the decisions of this court as fair both to the insurer and the insured, and it has been held that the former has the right to insist on a compliance with this provision of the policy, for the reason that the insured contracted to do so, and that the conditions are reasonable and if the assured were not *76required to keep and perform these conditions it would open wide the door for the perpetration of frauds and the grossest imposition upon insurers.”
This fair statement of contract rights and liabilities we have many times affirmed.
It is certain that the safe was not locked when the store was burned and that it was in a building entirely under plaintiff’s control.
Like every other contract provision this under review must be reasonably construed. No one would for a moment claim that the policy was forfeited because some marauder rifled the safe, looted the store and burned the building to hide his crime. That the store was not looted the plaintiff indirectly claims for he has sued for the full amount of his policy. Physical facts establish beyond cavil that the safe had not been tampered with. If it had been bolted it could not have been opened by fire. It was done by somebody, and deliberately, who knew the combination. A plausible explanation should be forthcoming. None is offered, and for this reason I am of the opinion that the plaintiff has not borne the burden which the law puts upon him.